DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 07, 2022 has been entered.

Response to Amendment
The amendment filed on November 07, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 15, 18, 19, 23-27, 29-31 and 34-35 have been acknowledged. Claim 28 has been canceled. New claims 36-37 have been added.

Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed November 07, 2022 has been fully considered. Upon further consideration, a new ground(s) of rejection is made below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 18-20, 22-27, 29-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin et al (U.S. Patent No. 10, 107, 767 B1) in view of SHIBUKAWA et al (U.S. Patent Application Publication 2011/0050888 A1).

	Regarding claim 15, Laughlin discloses a method of inputting information of a target of a structure, the method comprising: 
displaying, on a screen (FIG. 1 shows an illustration of a block diagram of an inspection environment 100; Col 3, lines 63-67, human operator 110 in human operators 108 inspects vehicle 104 using mobile inspection device 112 in a group of mobile inspection devices 154 in inspection system 102; Col 4, lines 39-51, display system 116 is a hardware system and comprises one or more display devices …  images 120 may be displayed on display system 116 through graphical user interface 122 in mobile inspection device 112), a spherical image including the structure (Col 5, lines 35-38, field of view 140 is what camera system 118 can generate images of, based on position 132 of mobile inspection device 112 with camera system 118. As shown in FIGS. 4-7, the graphical user interface displays the structure of the passenger cabin “Col 10, lines 64-67 to Col 11, lines 1-4, With reference now to FIG. 7, an illustration of the creation of a note in a graphical user interface is depicted in accordance with an illustrative embodiment. In this illustrative example, graphical user interface 700 is an example of an implementation for graphical user interface 122 in FIG. 1 and graphical user interface 336 in FIG. 3. In this example, graphical user interface 700 is displayed from a mobile inspection device, such as a pair of smart glasses”); 
receiving an input of a position of the target within the spherical image (Col 11, lines 5-11, human operator 704 has made a gesture by pointing to ceiling 708 with hand 710); 
storing (Col 11, lines 37-57, FIG. 8 shows a flowchart of a process for inspecting a vehicle is depicted in accordance with an illustrative embodiment.  The process illustrated in FIG. 8 may be implemented in inspection system 102 in FIG. 1 … The process creates a note at a location with respect to the vehicle in association with the item in the group of items in the field of view of the mobile inspection device in which the note is assigned to the location (operation 804).  The process stores the note in a storage system in which a history of notes is stored (operation 806)), in a memory (Col 3, lines 52-61, FIG. 1 shows an illustration of a block diagram of an inspection environment 100; Col 8, lines 1-14, FIG. 3 shows an illustration of a dataflow for creating notes is depicted in accordance with an illustrative embodiment … Human operator 300 is a human operator in human operators 108 in FIG. 1 and mobile inspection device 302 is a mobile inspection device in the group of mobile inspection devices 154 in FIG. 1; Col 8, lines 50-57, note server 326 stores note 314 in storage system 330 with notes 332), position information indicating the received position of the target (Col 11, lines 5-11, additionally, human operator 704 has uttered a command, such as “create note”, in addition to the gesture of pointing to ceiling 708; Col 7, lines 16-21, FIG. 2 shows an illustration of a block diagram of a note is depicted in accordance with an illustrative embodiment.  Note 200 is an example of one implementation for notes 146 in FIG. 1.  As depicted note 200 includes graphical indicator 202, details 204, vehicle coordinates 206, and item identifier 208; Col 7, lines 22-67, graphical indicator 202 may include at least one of an icon, an image, a widget, text, an animation, color, or some other type of indicator that may be displayed in the graphical user interface to point to or show an association with an item; details 204 include at least one of text, voice, an image, a video, or some other content that may be used to explain the inconsistency; vehicle coordinates 206 identify the location for note 200 within or on vehicle 104 of FIG. 1.  Vehicle coordinates 206 may be Cartesian coordinates, polar coordinates, or some other format based on a coordinate system for the vehicle); and 
displaying an annotation input screen to receive (Col 11, lines 12-15, the window of the details 711 is displayed based on a command of “create node” to the gesture of pointing to ceiling 708), from a user, input of information of the target (Col 11, lines 14-17, human operator 704 may also add details in details 711. These details may be voice notes, text, an image of ceiling 708, or other suitable details to indicate the presence of an inconsistency in ceiling 708), 
wherein the information includes user-generated diagnosis information (Col 7, lines 30-37, details 204 include at least one of text, voice, an image, a video, or some other content that may be used to explain the inconsistency.  The explanation may include a description of the inconsistency such as a scratch, a stain, a smudge, a part that does not work, an incorrect part, or some other type of description.  The explanation also may include what corrective action is expected or other information; Col 11, lines 14-17, human operator 704 may also add details in details 711. These details may be voice notes, text, an image of ceiling 708, or other suitable details to indicate the presence of an inconsistency in ceiling 708).
However, Laughlin does not specifically disclose the annotation input screen includes a cut image acquired from the spherical image.
	In the similar field of endeavor, SHIBUKAWA discloses (Paragraph [0009], the presently disclosed subject matter provides an inspection system comprising an inspection sheet generation apparatus and a mobile terminal, wherein the inspection sheet generation apparatus comprises: an inspection information input unit which inputs inspection information on an inspection object and drawing information on the inspection information; and an inspection sheet generation unit which generates an inspection sheet based on the inspection information and the drawing information inputted by the inspection information input unit …; paragraphs [0044]-[0046], FIG. 1 shows a schematic configuration of a construction inspection system according to a preferred embodiment of the presently disclosed subject matter. The system includes a server 1, personal computers (PCs) 2, and a camera-equipped mobile terminal 3 … The server 1 has an inspection information DB (database) 1a for centralized management of inspection information … The inspection information stored in the inspection information DB 1a includes construction object names, inspection drawings, inspection types (reinforcement inspection, etc.), inspection places (floor number of the building, etc.), inspection objects (pillar, beam, wall, etc.), inspection items (type, number, pitch, etc.) …) the annotation input screen includes a cut image acquired from the spherical image (Paragraph [0126], the point coordinate of the association position is specified by moving the cursor to a desired point on the parent inspection photo as illustrated in FIG. 13A, or by single tapping on a desired point on the parent inspection photo as illustrated in FIGS. 13B. When the association position is to be as a two-dimensional region such as when a partial region of the object of the parent inspection photo is to be set as the object of the child inspection photo, a diagonal line is specified by double tapping or by cursor clicks on two points or a rectangular region is specified by tap and drag (FIG. 13C). The rectangular region can be displayed by enclosing the region with a dotted line or making translucent inside the region. The difference between a point and a two-dimensional region can be clarified in such a manner that when the specified association position is a point, the point is displayed with a circle; and when the specified association position is a two-dimensional region, the region is displayed with a rectangular mark. As shown in FIGS. 13A and 13B, each rectangular displays the image corresponding to each region of a circle mark or a rectangular mark specified by the user. Thus, each rectangular displays a cut image acquired from the inspection image).
	Laughlin and SHIBUKAWA are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the user interface monitoring taught by Laughlin incorporate the teachings of SHIBUKAWA, applying an inspection information input taught by SHIBUKAWA to extend the details window for displaying the portion of image acquired from the spherical image corresponding to the specific location when the inspection was performed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Laughlin according to the relied-upon teachings of SHIBUKAWA to obtain the invention as specified in claim.

Regarding claim 18, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 15), and Laughlin discloses further comprising: 
receiving an input of the information of the target via the annotation input screen (FIG. 7; Col 10, lines 64-67 to Col 11, lines 1-17, a view of passenger cabin 702 is shown in graphical user interface 700.  In this illustrative example, human operator 704 has created note 706 for ceiling 708.  As depicted, human operator 704 has made a gesture by pointing to ceiling 708 with hand 710.  Additionally, human operator 704 has uttered a command, such as "create note", in addition to the gesture of pointing to ceiling 708; in response to the gesture, graphical indicator 712 is created and displayed for note 706 pointing towards ceiling 708.  Additionally, human operator 704 may also add details in details 711.  These details may be voice notes, text, an image of ceiling 708, or other suitable details to indicate the presence of an inconsistency in ceiling 708); and 
storing (Col 11, lines 37-57, FIG. 8 shows a flowchart of a process for inspecting a vehicle is depicted in accordance with an illustrative embodiment.  The process illustrated in FIG. 8 may be implemented in inspection system 102 in FIG. 1 … The process creates a note at a location with respect to the vehicle in association with the item in the group of items in the field of view of the mobile inspection device in which the note is assigned to the location (operation 804).  The process stores the note in a storage system in which a history of notes is stored (operation 806)), in the memory (Col 3, lines 52-61, FIG. 1 shows an illustration of a block diagram of an inspection environment 100; Col 8, lines 1-14, FIG. 3 shows an illustration of a dataflow for creating notes is depicted in accordance with an illustrative embodiment … Human operator 300 is a human operator in human operators 108 in FIG. 1 and mobile inspection device 302 is a mobile inspection device in the group of mobile inspection devices 154 in FIG. 1; Col 8, lines 50-57, note server 326 stores note 314 in storage system 330 with notes 332), the input information and the position information in association with each other (Col 7, lines 16-21, FIG. 2 shows an illustration of a block diagram of a note is depicted in accordance with an illustrative embodiment.  Note 200 is an example of one implementation for notes 146 in FIG. 1.  As depicted note 200 includes graphical indicator 202, details 204, vehicle coordinates 206, and item identifier 208; Col 7, lines 22-67, graphical indicator 202 may include at least one of an icon, an image, a widget, text, an animation, color, or some other type of indicator that may be displayed in the graphical user interface to point to or show an association with an item; details 204 include at least one of text, voice, an image, a video, or some other content that may be used to explain the inconsistency; vehicle coordinates 206 identify the location for note 200 within or on vehicle 104 of FIG. 1.  Vehicle coordinates 206 may be Cartesian coordinates, polar coordinates, or some other format based on a coordinate system for the vehicle).

Regarding claim 19, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 18), and Laughlin further disclose wherein the receiving step comprises receiving, on the spherical image, an input of a region including the target (FIG. 7; Col 10, lines 64-67 to Col 11, lines 1-17, a view of passenger cabin 702 is shown in graphical user interface 700.  In this illustrative example, human operator 704 has created note 706 for ceiling 708 … Additionally, human operator 704 may also add details in details 711.  These details may be voice notes, text, an image of ceiling 708, or other suitable details to indicate the presence of an inconsistency in ceiling 708), and 
wherein the storing step comprises storing, in the memory, the position information corresponding to the received diagnosis region (Col 7, lines 16-21, FIG. 2 shows an illustration of a block diagram of a note is depicted in accordance with an illustrative embodiment.  Note 200 is an example of one implementation for notes 146 in FIG. 1.  As depicted note 200 includes graphical indicator 202, details 204, vehicle coordinates 206, and item identifier 208; Col 7, lines 22-67, item identifier 208 identifies the item for which note 200 has been generated.  Item identifier 208 may take various forms.  For example, item identifier 208 may be a part number, a serial number, or some other type of identifier; graphical indicator 202 may include at least one of an icon, an image, a widget, text, an animation, color, or some other type of indicator that may be displayed in the graphical user interface to point to or show an association with an item; vehicle coordinates 206 identify the location for note 200 within or on vehicle 104 of FIG. 1.  Vehicle coordinates 206 may be Cartesian coordinates, polar coordinates, or some other format based on a coordinate system for the vehicle) and the information of the target in association with each other (Col 7, lines 22-67, details 204 include at least one of text, voice, an image, a video, or some other content that may be used to explain the inconsistency).
	
Regarding claim 20, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 15).
However, Laughlin does not specifically disclose wherein the cut image includes a diagnosis image of the diagnosis region on the spherical image.
In the similar field of endeavor, SHIBUKAWA discloses wherein the cut image includes a diagnosis image of the diagnosis region on the spherical image (Paragraph [0126], the point coordinate of the association position is specified by moving the cursor to a desired point on the parent inspection photo as illustrated in FIG. 13A, or by single tapping on a desired point on the parent inspection photo as illustrated in FIGS. 13B. When the association position is to be as a two-dimensional region such as when a partial region of the object of the parent inspection photo is to be set as the object of the child inspection photo, a diagonal line is specified by double tapping or by cursor clicks on two points or a rectangular region is specified by tap and drag (FIG. 13C). The rectangular region can be displayed by enclosing the region with a dotted line or making translucent inside the region. The difference between a point and a two-dimensional region can be clarified in such a manner that when the specified association position is a point, the point is displayed with a circle; and when the specified association position is a two-dimensional region, the region is displayed with a rectangular mark. As shown in FIGS. 13A and 13B, each rectangular displays the image corresponding to each region of a circle mark or a rectangular mark specified by the user).
	Laughlin and SHIBUKAWA are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the user interface monitoring taught by Laughlin incorporate the teachings of SHIBUKAWA, applying an inspection information input taught by SHIBUKAWA to extend the details window for displaying the portion of image acquired from the spherical image corresponding to the specific location when the inspection was performed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Laughlin according to the relied-upon teachings of SHIBUKAWA to obtain the invention as specified in claim.

Regarding claim 22, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 15).
However, Laughlin does not specifically disclose wherein the step of displaying the annotation input screen comprises displaying the cut image of the annotation input screen and at least part of the spherical image.
	In the similar field of endeavor, SHIBUKAWA discloses wherein the step of displaying the annotation input screen comprises displaying the cut image of the annotation input screen and at least part of the spherical image (Paragraph [0126], the point coordinate of the association position is specified by moving the cursor to a desired point on the parent inspection photo as illustrated in FIG. 13A, or by single tapping on a desired point on the parent inspection photo as illustrated in FIGS. 13B. When the association position is to be as a two-dimensional region such as when a partial region of the object of the parent inspection photo is to be set as the object of the child inspection photo, a diagonal line is specified by double tapping or by cursor clicks on two points or a rectangular region is specified by tap and drag (FIG. 13C). The rectangular region can be displayed by enclosing the region with a dotted line or making translucent inside the region. The difference between a point and a two-dimensional region can be clarified in such a manner that when the specified association position is a point, the point is displayed with a circle; and when the specified association position is a two-dimensional region, the region is displayed with a rectangular mark. As shown in FIGS. 13A and 13B, each rectangular displays the image corresponding to each region of a circle mark or a rectangular mark specified by the user).
	Laughlin and SHIBUKAWA are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the user interface monitoring taught by Laughlin incorporate the teachings of SHIBUKAWA, applying an inspection information input taught by SHIBUKAWA to extend the details window for displaying the portion of image acquired from the spherical image corresponding to the specific location when the inspection was performed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Laughlin according to the relied-upon teachings of SHIBUKAWA to obtain the invention as specified in claim.

Regarding claim 23, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 18), and Laughlin discloses wherein the receiving step further comprises receiving an input of a group of positions including a plurality of positions defining the target in the spherical image (Col 3, lines 36-51, the process identifies a position of a mobile inspection device within the vehicle.  A user input is received in which the user input comprises a group of gestures made by a human operator with respect an item in a group of items in a field of view of the mobile inspection device based on the position of the mobile inspection device.  A note is created at a location with respect to the vehicle in association with the item in the group of items in the field of view of the mobile inspection device in which the note is assigned to the location; FIG. 3 shows an illustration of a dataflow for creating notes is depicted in accordance with an illustrative embodiment.  In this depicted example, human operator 300 carries and operates mobile inspection device 302 to perform inspection of vehicle 304; Col 8, lines 15-40, human operator 300 makes the group of gestures 306 that are detected by input system 334 to generate user input 308 for creating note 314.  The group of gestures 306 may take various forms.  For example, the group of gestures 306 may be the hand of human operator 300 touching item 312, covering item 312, moving across item 312, or some other movement within field of view 316 of mobile inspection device 302 as seen in graphical user interface 336 displayed on display system 338 for mobile inspection device 302. The group of gestures 306 are received as user input 308 by controller 310 running on mobile inspection device 302.  Controller 310 identifies item 312 in vehicle 304 based on the group of gestures 306.  In other words, the group of gestures 306 may designate item 312 that is within field of view 316 of camera system 340 in mobile inspection device 302.  The identification of item 312 may be made using vehicle map 318.  In this illustrative example, vehicle map 318 contains items 320 and positions 322.  Based on position 324 of mobile inspection device 302 and the group of gestures 306, item 312 in items 320 for vehicle 304 is identified as part of creating note 314), and 
wherein the storing step further comprises storing, in the memory, group position information indicating the received group of positions (Col 8, lines 58-63, storage system 330 may store notes 332 in a history, enabling root cause analysis to reduce future inconsistencies.  Controller 310 may display notes 332 for a group of locations over time for a group of vehicles, enabling viewing a trend of one or more inconsistencies in the location).

Regarding claim 24, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 18), and Laughlin discloses wherein the spherical image is a three-dimensional image (As shown in FIGS. 4-7, the graphical user interface displays the structure of the passenger cabin “Col 10, lines 64-67 to Col 11, lines 1-4, With reference now to FIG. 7, an illustration of the creation of a note in a graphical user interface is depicted in accordance with an illustrative embodiment. In this illustrative example, graphical user interface 700 is an example of an implementation for graphical user interface 122 in FIG. 1 and graphical user interface 336 in FIG. 3. In this example, graphical user interface 700 is displayed from a mobile inspection device, such as a pair of smart glasses”); and 
wherein the receiving step further comprises receiving an input of the position, which is three-dimensional information indicating the target (FIG. 1; Col 5, lines 49-55, the different notes in inspection system 102 are electronic notes rather than physical notes.  For example, note 142 is an electronic note.  Note 142 is assigned to location 152.  In other words, location 152 may be located in or on vehicle 104 in this illustrative example.  Location 152 is a location within or on vehicle 104, and is described using three-dimensional coordinates).

Regarding claim 25, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 18), and Laughlin discloses 
further comprising: 
receiving an input of edited diagnosis information of the target via the annotation input screen (FIG. 2; 22-44, graphical indicator 202 is displayed when note 200 is displayed in a graphical user interface. As depicted, details 204 include an explanation of an inconsistency.  Details 204 include at least one of text, voice, an image, a video, or some other content that may be used to explain the inconsistency. In one illustrative example, details 204 may include voice annotations, in addition to or in place of text.  For example, when the human operator is a customer representative making a final walk through prior to delivery of the aircraft, the voice annotations may be those of the customer representative); and 
storing, in the memory (Col 3, lines 52-61, FIG. 1 shows an illustration of a block diagram of an inspection environment 100; Col 8, lines 1-14, FIG. 3 shows an illustration of a dataflow for creating notes is depicted in accordance with an illustrative embodiment … Human operator 300 is a human operator in human operators 108 in FIG. 1 and mobile inspection device 302 is a mobile inspection device in the group of mobile inspection devices 154 in FIG. 1; Col 8, lines 50-57, note server 326 stores note 314 in storage system 330 with notes 332), the edited input information and the position information in association with each other (Col 7, lines 16-21, FIG. 2 shows an illustration of a block diagram of a note is depicted in accordance with an illustrative embodiment.  Note 200 is an example of one implementation for notes 146 in FIG. 1.  As depicted note 200 includes graphical indicator 202, details 204, vehicle coordinates 206, and item identifier 208; Col 7, lines 22-67, graphical indicator 202 may include at least one of an icon, an image, a widget, text, an animation, color, or some other type of indicator that may be displayed in the graphical user interface to point to or show an association with an item; details 204 include at least one of text, voice, an image, a video, or some other content that may be used to explain the inconsistency; vehicle coordinates 206 identify the location for note 200 within or on vehicle 104 of FIG. 1.  Vehicle coordinates 206 may be Cartesian coordinates, polar coordinates, or some other format based on a coordinate system for the vehicle). 
	
Regarding claim 26, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 18), and Laughlin discloses further comprising: 
receiving an input of a type of the target via the annotation input screen (FIG. 1; Col 5, lines 39-48, controller 128 is configured to create note 142 at location 152 with respect to vehicle 104 in association with item 136 in the group of items 138 in field of view 140 of mobile inspection device 112.  Item 136 and the group of items 138 may take different forms.  For example, items 138 may be selected from at least one of a seat, a carpet, a window, a door, an overhead storage bin, a light, an air duct, a monument, a rail, a skin panel, a wheel, a tire, an engine housing, a display device, a pump, or some other suitable type of item); and 
storing, in the memory (Col 3, lines 52-61, FIG. 1 shows an illustration of a block diagram of an inspection environment 100; Col 8, lines 1-14, FIG. 3 shows an illustration of a dataflow for creating notes is depicted in accordance with an illustrative embodiment … Human operator 300 is a human operator in human operators 108 in FIG. 1 and mobile inspection device 302 is a mobile inspection device in the group of mobile inspection devices 154 in FIG. 1; Col 8, lines 50-57, note server 326 stores note 314 in storage system 330 with notes 332), the type of the target, the input information, and the position information in association with each other (Col 7, lines 16-21, FIG. 2 shows an illustration of a block diagram of a note is depicted in accordance with an illustrative embodiment.  Note 200 is an example of one implementation for notes 146 in FIG. 1.  As depicted note 200 includes graphical indicator 202, details 204, vehicle coordinates 206, and item identifier 208; Col 7, lines 22-67, item identifier 208 identifies the item for which note 200 has been generated.  Item identifier 208 may take various forms.  For example, item identifier 208 may be a part number, a serial number, or some other type of identifier).

Regarding claim 27, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 18), and Laughlin discloses further comprising: 
searching the memory using an input search term for all stored targets matching the input search term (FIG. 10 shows a flowchart of a process for identifying notes displayable based on the role of a human operator is depicted in accordance with an illustrative embodiment; Col 12, lines 27-39, the process begins by identifying a role of the human operator (operation 1000).  The process identifies any notes for items that are within the field of view of the mobile inspection device (operation 1002).  The process selects an unprocessed note for processing (operation 1004). The process determines whether the note is viewable by the human operator based on the role of the human operator (operation 1006).  Each note may have an identification of what roles may or may not view a particular note.  The determination may be made using mechanisms, such as access control lists or other types of policies or mechanisms.  For example, policy 148 in FIG. 1 may be used to determine what notes may be viewed by a human operator); and 
generating a report based on the results of the searching step (Col 12, lines 40-52, if the note is viewable by the human operator based on the role of the human operator, the note is added to a set of notes for display (operation 1008).  The process then determines whether an additional unprocessed note is present for processing (operation 1010)).

Regarding claim 29, Laughlin discloses an apparatus for inputting information of a target of a structure, the apparatus comprising: 
processing circuitry (FIG. 1 shows an illustration of a block diagram of an inspection environment 100; Col 6, lines 39-48, when software is used, the operations performed by controller 128 may be implemented in program code configured to run on hardware, such as a processor unit … When hardware is employed, the hardware may include circuits that operate to perform the operations in controller 128) configured to 
display, on a screen (Col 3, lines 63-67, human operator 110 in human operators 108 inspects vehicle 104 using mobile inspection device 112 in a group of mobile inspection devices 154 in inspection system 102; Col 4, lines 39-51, display system 116 is a hardware system and comprises one or more display devices …  images 120 may be displayed on display system 116 through graphical user interface 122 in mobile inspection device 112), a spherical image including the structure (Col 5, lines 35-38, field of view 140 is what camera system 118 can generate images of, based on position 132 of mobile inspection device 112 with camera system 118. As shown in FIGS. 4-7, the graphical user interface displays the structure of the passenger cabin “Col 10, lines 64-67 to Col 11, lines 1-4, With reference now to FIG. 7, an illustration of the creation of a note in a graphical user interface is depicted in accordance with an illustrative embodiment. In this illustrative example, graphical user interface 700 is an example of an implementation for graphical user interface 122 in FIG. 1 and graphical user interface 336 in FIG. 3. In this example, graphical user interface 700 is displayed from a mobile inspection device, such as a pair of smart glasses”); 
receive an input of a position of the target within the spherical image (Col 11, lines 5-11, human operator 704 has made a gesture by pointing to ceiling 708 with hand 710); 
store (Col 11, lines 37-57, FIG. 8 shows a flowchart of a process for inspecting a vehicle is depicted in accordance with an illustrative embodiment.  The process illustrated in FIG. 8 may be implemented in inspection system 102 in FIG. 1 … The process creates a note at a location with respect to the vehicle in association with the item in the group of items in the field of view of the mobile inspection device in which the note is assigned to the location (operation 804).  The process stores the note in a storage system in which a history of notes is stored (operation 806)), in a memory (Col 3, lines 52-61, FIG. 1 shows an illustration of a block diagram of an inspection environment 100; Col 8, lines 1-14, FIG. 3 shows an illustration of a dataflow for creating notes is depicted in accordance with an illustrative embodiment … Human operator 300 is a human operator in human operators 108 in FIG. 1 and mobile inspection device 302 is a mobile inspection device in the group of mobile inspection devices 154 in FIG. 1; Col 8, lines 50-57, note server 326 stores note 314 in storage system 330 with notes 332), position information indicating the received position of the target (Col 11, lines 5-11, additionally, human operator 704 has uttered a command, such as “create note”, in addition to the gesture of pointing to ceiling 708; Col 7, lines 16-21, FIG. 2 shows an illustration of a block diagram of a note is depicted in accordance with an illustrative embodiment.  Note 200 is an example of one implementation for notes 146 in FIG. 1.  As depicted note 200 includes graphical indicator 202, details 204, vehicle coordinates 206, and item identifier 208; Col 7, lines 22-67, graphical indicator 202 may include at least one of an icon, an image, a widget, text, an animation, color, or some other type of indicator that may be displayed in the graphical user interface to point to or show an association with an item; details 204 include at least one of text, voice, an image, a video, or some other content that may be used to explain the inconsistency; vehicle coordinates 206 identify the location for note 200 within or on vehicle 104 of FIG. 1.  Vehicle coordinates 206 may be Cartesian coordinates, polar coordinates, or some other format based on a coordinate system for the vehicle); and 
display an annotation input screen to receive (Col 11, lines 12-15, the window of the details 711 is displayed based on a command of “create node” to the gesture of pointing to ceiling 708), from a user, input of information of the target (Col 11, lines 14-17, human operator 704 may also add details in details 711. These details may be voice notes, text, an image of ceiling 708, or other suitable details to indicate the presence of an inconsistency in ceiling 708), 
wherein the information includes user-generated information (Col 7, lines 30-37, details 204 include at least one of text, voice, an image, a video, or some other content that may be used to explain the inconsistency.  The explanation may include a description of the inconsistency such as a scratch, a stain, a smudge, a part that does not work, an incorrect part, or some other type of description.  The explanation also may include what corrective action is expected or other information; Col 11, lines 14-17, human operator 704 may also add details in details 711. These details may be voice notes, text, an image of ceiling 708, or other suitable details to indicate the presence of an inconsistency in ceiling 708).
However, Laughlin does not specifically disclose the annotation input screen includes a cut image acquired from the spherical image.
In the similar field of endeavor, SHIBUKAWA discloses (Paragraph [0009], the presently disclosed subject matter provides an inspection system comprising an inspection sheet generation apparatus and a mobile terminal, wherein the inspection sheet generation apparatus comprises: an inspection information input unit which inputs inspection information on an inspection object and drawing information on the inspection information; and an inspection sheet generation unit which generates an inspection sheet based on the inspection information and the drawing information inputted by the inspection information input unit …; paragraphs [0044]-[0046], FIG. 1 shows a schematic configuration of a construction inspection system according to a preferred embodiment of the presently disclosed subject matter. The system includes a server 1, personal computers (PCs) 2, and a camera-equipped mobile terminal 3 … The server 1 has an inspection information DB (database) 1a for centralized management of inspection information … The inspection information stored in the inspection information DB 1a includes construction object names, inspection drawings, inspection types (reinforcement inspection, etc.), inspection places (floor number of the building, etc.), inspection objects (pillar, beam, wall, etc.), inspection items (type, number, pitch, etc.) …) the annotation input screen includes a cut image acquired from the spherical image (Paragraph [0126], the point coordinate of the association position is specified by moving the cursor to a desired point on the parent inspection photo as illustrated in FIG. 13A, or by single tapping on a desired point on the parent inspection photo as illustrated in FIGS. 13B. When the association position is to be as a two-dimensional region such as when a partial region of the object of the parent inspection photo is to be set as the object of the child inspection photo, a diagonal line is specified by double tapping or by cursor clicks on two points or a rectangular region is specified by tap and drag (FIG. 13C). The rectangular region can be displayed by enclosing the region with a dotted line or making translucent inside the region. The difference between a point and a two-dimensional region can be clarified in such a manner that when the specified association position is a point, the point is displayed with a circle; and when the specified association position is a two-dimensional region, the region is displayed with a rectangular mark. As shown in FIGS. 13A and 13B, each rectangular displays the image corresponding to each region of a circle mark or a rectangular mark specified by the user. Thus, each rectangular displays a cut image acquired from the inspection image).
	Laughlin and SHIBUKAWA are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the user interface monitoring taught by Laughlin incorporate the teachings of SHIBUKAWA, applying an inspection information input taught by SHIBUKAWA to extend the details window for displaying the portion of image acquired from the spherical image corresponding to the specific location when the inspection was performed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Laughlin according to the relied-upon teachings of SHIBUKAWA to obtain the invention as specified in claim.

Regarding claim 30, Laughlin discloses a non-transitory computer-readable medium storing a program (Col 13, lines 41-67, turning now to FIG. 12, an illustration of a block diagram of a data processing system is depicted in accordance with an illustrative embodiment. Data processing system 1200 may be used to implement mobile inspection device 112 in FIG. 1, mobile inspection device 302 in FIG. 3, and one or more computers in computer system 328 in FIG. 3 … Memory 1206 and persistent storage 1208 are examples of storage devices 1216 … Storage devices 1216 may also be referred to as computer-readable storage devices in these illustrative examples) that, when executed by processing circuitry (Col 13, lines 54-55, processor unit 1204 serves to execute instructions for software that may be loaded into memory 1206), causes the processing circuitry to perform (Col 6, lines 39-48, when software is used, the operations performed by controller 128 may be implemented in program code configured to run on hardware, such as a processor unit … When hardware is employed, the hardware may include circuits that operate to perform the operations in controller 128) a method of inputting information of a target of a structure, the method comprising: 
displaying, on a screen (Col 3, lines 63-67, human operator 110 in human operators 108 inspects vehicle 104 using mobile inspection device 112 in a group of mobile inspection devices 154 in inspection system 102; Col 4, lines 39-51, display system 116 is a hardware system and comprises one or more display devices …  images 120 may be displayed on display system 116 through graphical user interface 122 in mobile inspection device 112), a spherical image including the structure (Col 5, lines 35-38, field of view 140 is what camera system 118 can generate images of, based on position 132 of mobile inspection device 112 with camera system 118. As shown in FIGS. 4-7, the graphical user interface displays the structure of the passenger cabin “Col 10, lines 64-67 to Col 11, lines 1-4, With reference now to FIG. 7, an illustration of the creation of a note in a graphical user interface is depicted in accordance with an illustrative embodiment. In this illustrative example, graphical user interface 700 is an example of an implementation for graphical user interface 122 in FIG. 1 and graphical user interface 336 in FIG. 3. In this example, graphical user interface 700 is displayed from a mobile inspection device, such as a pair of smart glasses”); 
receiving an input of a position of the target within the spherical image (Col 11, lines 5-11, human operator 704 has made a gesture by pointing to ceiling 708 with hand 710); 
storing (Col 11, lines 37-57, FIG. 8 shows a flowchart of a process for inspecting a vehicle is depicted in accordance with an illustrative embodiment.  The process illustrated in FIG. 8 may be implemented in inspection system 102 in FIG. 1 … The process creates a note at a location with respect to the vehicle in association with the item in the group of items in the field of view of the mobile inspection device in which the note is assigned to the location (operation 804).  The process stores the note in a storage system in which a history of notes is stored (operation 806)), in a memory (Col 3, lines 52-61, FIG. 1 shows an illustration of a block diagram of an inspection environment 100; Col 8, lines 1-14, FIG. 3 shows an illustration of a dataflow for creating notes is depicted in accordance with an illustrative embodiment … Human operator 300 is a human operator in human operators 108 in FIG. 1 and mobile inspection device 302 is a mobile inspection device in the group of mobile inspection devices 154 in FIG. 1; Col 8, lines 50-57, note server 326 stores note 314 in storage system 330 with notes 332), position information indicating the received position of the target (Col 11, lines 5-11, additionally, human operator 704 has uttered a command, such as “create note”, in addition to the gesture of pointing to ceiling 708; Col 7, lines 16-21, FIG. 2 shows an illustration of a block diagram of a note is depicted in accordance with an illustrative embodiment.  Note 200 is an example of one implementation for notes 146 in FIG. 1.  As depicted note 200 includes graphical indicator 202, details 204, vehicle coordinates 206, and item identifier 208; Col 7, lines 22-67, graphical indicator 202 may include at least one of an icon, an image, a widget, text, an animation, color, or some other type of indicator that may be displayed in the graphical user interface to point to or show an association with an item; details 204 include at least one of text, voice, an image, a video, or some other content that may be used to explain the inconsistency; vehicle coordinates 206 identify the location for note 200 within or on vehicle 104 of FIG. 1.  Vehicle coordinates 206 may be Cartesian coordinates, polar coordinates, or some other format based on a coordinate system for the vehicle); and 
displaying an annotation input screen to receive (Col 11, lines 12-15, the window of the details 711 is displayed based on a command of “create node” to the gesture of pointing to ceiling 708), from a user, input of information of the target (Col 11, lines 14-17, human operator 704 may also add details in details 711. These details may be voice notes, text, an image of ceiling 708, or other suitable details to indicate the presence of an inconsistency in ceiling 708), 
wherein the information includes user-generated information (Col 7, lines 30-37, details 204 include at least one of text, voice, an image, a video, or some other content that may be used to explain the inconsistency.  The explanation may include a description of the inconsistency such as a scratch, a stain, a smudge, a part that does not work, an incorrect part, or some other type of description.  The explanation also may include what corrective action is expected or other information; Col 11, lines 14-17, human operator 704 may also add details in details 711. These details may be voice notes, text, an image of ceiling 708, or other suitable details to indicate the presence of an inconsistency in ceiling 708).
However, Laughlin does not specifically disclose the annotation input screen includes a cut image acquired from the spherical image.
In the similar field of endeavor, SHIBUKAWA discloses (Paragraph [0009], the presently disclosed subject matter provides an inspection system comprising an inspection sheet generation apparatus and a mobile terminal, wherein the inspection sheet generation apparatus comprises: an inspection information input unit which inputs inspection information on an inspection object and drawing information on the inspection information; and an inspection sheet generation unit which generates an inspection sheet based on the inspection information and the drawing information inputted by the inspection information input unit …; paragraphs [0044]-[0046], FIG. 1 shows a schematic configuration of a construction inspection system according to a preferred embodiment of the presently disclosed subject matter. The system includes a server 1, personal computers (PCs) 2, and a camera-equipped mobile terminal 3 … The server 1 has an inspection information DB (database) 1a for centralized management of inspection information … The inspection information stored in the inspection information DB 1a includes construction object names, inspection drawings, inspection types (reinforcement inspection, etc.), inspection places (floor number of the building, etc.), inspection objects (pillar, beam, wall, etc.), inspection items (type, number, pitch, etc.) …) the annotation input screen includes a cut image acquired from the spherical image (Paragraph [0126], the point coordinate of the association position is specified by moving the cursor to a desired point on the parent inspection photo as illustrated in FIG. 13A, or by single tapping on a desired point on the parent inspection photo as illustrated in FIGS. 13B. When the association position is to be as a two-dimensional region such as when a partial region of the object of the parent inspection photo is to be set as the object of the child inspection photo, a diagonal line is specified by double tapping or by cursor clicks on two points or a rectangular region is specified by tap and drag (FIG. 13C). The rectangular region can be displayed by enclosing the region with a dotted line or making translucent inside the region. The difference between a point and a two-dimensional region can be clarified in such a manner that when the specified association position is a point, the point is displayed with a circle; and when the specified association position is a two-dimensional region, the region is displayed with a rectangular mark. As shown in FIGS. 13A and 13B, each rectangular displays the image corresponding to each region of a circle mark or a rectangular mark specified by the user. Thus, each rectangular displays a cut image acquired from the inspection image).
	Laughlin and SHIBUKAWA are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the user interface monitoring taught by Laughlin incorporate the teachings of SHIBUKAWA, applying an inspection information input taught by SHIBUKAWA to extend the details window for displaying the portion of image acquired from the spherical image corresponding to the specific location when the inspection was performed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Laughlin according to the relied-upon teachings of SHIBUKAWA to obtain the invention as specified in claim.

Regarding claim 31, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 15).
However, Laughlin does not specifically disclose wherein the step of displaying the spherical image further comprises displaying the cut image adjacent to the position of the target within the spherical image.
In the similar field of endeavor, SHIBUKAWA discloses wherein the step of displaying the spherical image (Paragraph [0046], the inspection information stored in the inspection information DB 1a includes construction object names, inspection drawings, inspection types (reinforcement inspection, etc.), inspection places (floor number of the building, etc.), inspection objects (pillar, beam, wall, etc.), inspection items (type, number, pitch, etc.), and inspection points (points enclosing a cross section of a pillar from outside arranged in equal distance, etc.). The inspection drawing includes a sketch drawing (framing plan) and a member drawing (reinforcement drawing, sectional drawing, etc.); FIGS, 13A and 13B show the photo of the inspection places) further comprises displaying the cut image adjacent to the position of the target within the spherical image (Paragraph [0126], the point coordinate of the association position is specified by moving the cursor to a desired point on the parent inspection photo as illustrated in FIG. 13A, or by single tapping on a desired point on the parent inspection photo as illustrated in FIGS. 13B. When the association position is to be as a two-dimensional region such as when a partial region of the object of the parent inspection photo is to be set as the object of the child inspection photo, a diagonal line is specified by double tapping or by cursor clicks on two points or a rectangular region is specified by tap and drag (FIG. 13C). The rectangular region can be displayed by enclosing the region with a dotted line or making translucent inside the region. Thus, FIGS, 13A and 13B show each rectangular displays a cut image acquired from the inspection image adjacent to a circle or a rectangular mark indicating the position of the target within the inspection image).
Laughlin and SHIBUKAWA are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the user interface monitoring taught by Laughlin incorporate the teachings of SHIBUKAWA, applying an inspection information input taught by SHIBUKAWA to extend the details window for displaying the portion of image acquired from the spherical image adjacent to the specific position of the target within the spherical image. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Laughlin according to the relied-upon teachings of SHIBUKAWA to obtain the invention as specified in claim.

	Regarding claim 32, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 15), and Laughlin discloses wherein the step of displaying the annotation input screen further comprises displaying the annotation input screen adjacent to the displayed image on the screen (FIG. 7; Col 10, lines 64-67 to Col 11, lines 1-17, a view of passenger cabin 702 is shown in graphical user interface 700.  In this illustrative example, human operator 704 has created note 706 for ceiling 708.  As depicted, human operator 704 has made a gesture by pointing to ceiling 708 with hand 710.  Additionally, human operator 704 has uttered a command, such as "create note", in addition to the gesture of pointing to ceiling 708; in response to the gesture, graphical indicator 712 is created and displayed for note 706 pointing towards ceiling 708.  Additionally, human operator 704 may also add details in details 711.  These details may be voice notes, text, an image of ceiling 708, or other suitable details to indicate the presence of an inconsistency in ceiling 708. Thus, graphical user interface 700 displays the details 711 adjacent to the graphical indicator 712 for providing input window corresponding to the indicated diagnosis target “ceiling 708”).
	
Regarding claim 33, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 15).
However, Laughlin does not specifically disclose wherein the cut image is an image cut from a region designated for the spherical image.
In the similar field of endeavor, SHIBUKAWA discloses wherein the cut image is an image cut from a region designated for the spherical image (Paragraph [0126], the point coordinate of the association position is specified by moving the cursor to a desired point on the parent inspection photo as illustrated in FIG. 13A, or by single tapping on a desired point on the parent inspection photo as illustrated in FIGS. 13B. When the association position is to be as a two-dimensional region such as when a partial region of the object of the parent inspection photo is to be set as the object of the child inspection photo, a diagonal line is specified by double tapping or by cursor clicks on two points or a rectangular region is specified by tap and drag (FIG. 13C). The rectangular region can be displayed by enclosing the region with a dotted line or making translucent inside the region. The difference between a point and a two-dimensional region can be clarified in such a manner that when the specified association position is a point, the point is displayed with a circle; and when the specified association position is a two-dimensional region, the region is displayed with a rectangular mark. As shown in FIGS. 13A and 13B, each rectangular displays the image corresponding to each region of a circle mark or a rectangular mark specified by the user. Thus, each rectangular displays a cut image acquired from a circle region or a rectangular mark of the inspection image).
	Laughlin and SHIBUKAWA are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the user interface monitoring taught by Laughlin incorporate the teachings of SHIBUKAWA, applying an inspection information input taught by SHIBUKAWA to extend the details window for displaying the portion of image acquired from the spherical image corresponding to the specific location when the inspection was performed. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Laughlin according to the relied-upon teachings of SHIBUKAWA to obtain the invention as specified in claim.

Regarding claim 34, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 15), and Laughlin discloses wherein the displaying of the spherical image further comprises displaying an image indicating the target (FIG. 7; Col 11, lines 5-11, additionally, human operator 704 has uttered a command, such as “create note”, in addition to the gesture of pointing to ceiling 708; Col 7, lines 16-29, FIG. 2 shows an illustration of a block diagram of a note is depicted in accordance with an illustrative embodiment.  Note 200 is an example of one implementation for notes 146 in FIG. 1.  As depicted note 200 includes graphical indicator 202 ... In this illustrative example, graphical indicator 202 is displayed when note 200 is displayed in a graphical user interface. Graphical indicator 202 may take a number of different forms. For example, graphical indicator 202 may include at least one of an icon, an image, a widget, text, an animation, color, or some other type of indicator that may be displayed in the graphical user interface to point to or show an association with an item), the image being superimposed on the spherical image (Col 11, lines 12-17, in response to the gesture, graphical indicator 712 is created and displayed for note 706 pointing towards ceiling 708. Thus, the graphical indicator 712 is superimposed on the spherical image).

Regarding claim 36, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 15), and Laughlin discloses wherein the information is a diagnosis result of a diagnosis target of the structure (FIG. 2; Col 7, lines 30-37, details 204 include an explanation of an inconsistency. Details 204 include at least one of text, voice, an image, a video, or some other content that may be used to explain the inconsistency. The explanation may include a description of the inconsistency such as a scratch, a stain, a smudge, a part that does not work, an incorrect part, or some other type of description. The explanation also may include what corrective action is expected or other information; FIG. 7, Col 11, lines 12-17, human operator 704 may also add details in details 711. These details may be voice notes, text, an image of ceiling 708, or other suitable details to indicate the presence of an inconsistency in ceiling 708).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Laughlin et al (U.S. Patent No. 10, 107, 767 B1) in view of SHIBUKAWA et al (U.S. Patent Application Publication 2011/0050888 A1) in view of Eraker et al (U.S. Patent No. 10, 242, 400 B1).

	Regarding claim 16, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 15).
	However, Laughlin does not specifically disclose wherein the step of displaying the spherical image further comprises displaying, on a single screen, the spherical image and a drawing of a constructional form of the structure.
	In the similar field of endeavor, Eraker discloses (Abstract, under an embodiment of the invention, a computer system includes a user interface (UI) for virtual tours of modeled real estate. The UI includes three ways to navigate the modeled real estate. The first navigation element is a 3D UI element that provides a 3D view of the property and enables the user to freely navigate in the XY plane of the virtual model. The second navigation element is a 2D map of the real property overlaid on a portion of the 3D UI element. The 2D map overlay enables navigation in the XY plane of the virtual model …) wherein the step of displaying the spherical image further comprises displaying, on a single screen (FIG. 2 shows an exemplary environment 200 for implementing various aspects of the disclosed inventions that includes a computer 200; display 220), the spherical image and a drawing of a constructional form of the structure (Col 7, lines 32-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; user Interface element 302 is the viewpoint within a virtual model generated by combining geometry and image data using Image-Based Rendering (IBR), thus creating a 3-dimensional (3D) view.  UI element 304 is a two-dimensional (2D) map overlay that displays the relative location in the virtual model of the current viewpoint 306 shown in UI element 302. UI element 304 shows a drawing of a constructional form of the structure).
	Laughlin and Eraker are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the user interface monitoring taught by Laughlin incorporate the teachings of Eraker, applying a user interface for navigating a three-dimensional virtual tour of a real property taught by Eraker to provide a drawing of a constructional form of the structure and overlay it on the displayed spherical image in order to display the relative location in the virtual model of the current viewpoint during the inspection. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Laughlin according to the relied-upon teachings of Eraker to obtain the invention as specified in claim.

	Regarding claim 17, the combination of Laughlin in view of SHIBUKAWA in view of Eraker discloses everything claimed as applied above (see claim 16).
	However, Laughlin does not specifically disclose wherein the step of displaying the spherical image comprises displaying a plurality of image capture positions at which the spherical image was captured, by superimposing the plurality of the image capture positions on the drawing of the constructional form of the structure, wherein the plurality of the image capture positions are selectable by an operator.
	In the similar field of endeavor, Eraker discloses wherein the step of displaying the spherical image comprises displaying a plurality of image capture positions at which the spherical image was captured, by superimposing the plurality of the image capture positions on the drawing of the constructional form of the structure (Col 7, lines 32-39, FIG. 3 shows an embodiment of a user interface 300 for navigating a three-dimensional (3D) virtual tour of a real property; user Interface element 302 is the viewpoint within a virtual model generated by combining geometry and image data using Image-Based Rendering (IBR), thus creating a 3-dimensional (3D) view.  UI element 304 is a two-dimensional (2D) map overlay that displays the relative location in the virtual model of the current viewpoint 306 shown in UI element 302. User Interface element 302 is the viewpoint and UI element 304 shows a drawing of a constructional form of the structure displaying the relative location in the virtual model of the current viewpoint 306), wherein the plurality of the image capture positions are selectable by an operator (Col 8, lines 54-67 to Col 9, lines 1-12; FIG. 8 shows a block diagram of User Interface 300 with an enhanced view of UI element 304. User Interface element 304 is a map overlay that identifies an XY position within the virtual model using simplified geometry (such as a floor plan) to show the current viewpoint's relative location in the model—this is a 2-dimensional (2D) view. UI element 304 shows the user's viewpoint and/or position 306 on a map of the model using a dot, beacon, or a directional icon such as an arrow, etc. … For example, if a corner viewpoint location is selected, the initial viewpoint location may automatically be towards the center of the room rather than towards the corner …).
	Laughlin and Eraker are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the user interface monitoring taught by Laughlin incorporate the teachings of Eraker, applying a user interface for navigating a three-dimensional virtual tour of a real property taught by Eraker to provide a drawing of a constructional form of the structure and overlay it on the displayed spherical image in order to display the relative location in the virtual model of the current viewpoint during the inspection. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Laughlin according to the relied-upon teachings of Eraker to obtain the invention as specified in claim.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Laughlin et al (U.S. Patent No. 10, 107, 767 B1) in view of SHIBUKAWA et al (U.S. Patent Application Publication 2011/0050888 A1) in view of HOVLAND et al (U.S. Patent Application Publication 2017/004689 A1).

	Regarding claim 21, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 15).
However, Laughlin does not specifically disclose wherein the step of displaying the annotation input screen comprises displaying an image different from the spherical image in the annotation input screen.   
 In the similar field of endeavor, HOVLAND discloses (Abstract, a method and an arrangement for visual inspection and logging of oil and/or gas well pipes are provided.  The arrangement comprises an inspection tool arranged to record, during the visual inspection, a plurality of images by recording means comprising gat least one fisheye lens; FIG. 1; paragraph [0025], the inspection assembly in this example comprises a sensor 12, which in FIG. 1 is exemplified as a camera socket 14, a camera lens 16 and a lens capsule 18; paragraph [0028], the camera socket may comprise camera means in order to record or in real time to supply an observer with 360/180 degree pictures of the pipe wall.  The camera means may further comprise a lens known as a "fisheye" lens.  A fisheye lens as referred to herein may be an ultra-wide-angle lens that produces strong visual distortion intended to create a wide panoramic or hemispherical image) wherein the step of displaying the annotation input screen comprises displaying an image different from the spherical image in the annotation input screen (Paragraphs [0040]-[0041], FIGS. 2 and 3 are screen snap shots of an example of a user interface when monitoring a visual logging. At the right hand side of FIGS. 2 and 3, there is a graphical sphere with a sketched area indicating which part of the current cross section of the pipe or well that is being displayed in the center view of the figure; paragraph [0042], FIG. 3 illustrates an example where the user has navigated from the situation shown in FIG. 2 by clicking using the arrows and the zoom bar focusing on a part of the pipe wall on the left hand side.  As may be seen, the sketched area of the sphere is now narrowed and moved to the left, according to the displayed image. Thus, the image displayed in the input screen different from the image displayed in the center view of figure).
Laughlin and HOVLAND are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the user interface monitoring taught by Laughlin to have the user interface monitoring taught by HOVLAND to provide the user input screen corresponding to the displayed spherical image in order to allow the user input the inspection information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Laughlin according to the relied-upon teachings of HOVLAND to obtain the invention as specified in claim.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Laughlin et al (U.S. Patent No. 10, 107, 767 B1) in view of SHIBUKAWA et al (U.S. Patent Application Publication 2011/0050888 A1) in view of Senesac et al (U.S. Patent Application Publication 2014/0310629 A1).

	Regarding claim 37, the combination of Laughlin in view of SHIBUKAWA discloses everything claimed as applied above (see claim 15).
However, Laughlin does not specifically disclose wherein the displayed annotation input screen displays second information including options to be selected by the user.
	In the similar field of endeavor, Senesac discloses (FIG. 1 shows manufacturing environment 100; paragraph [0068], object 102 takes the form of aircraft 104. Object 102 is completed by assembling parts 106; paragraph [0188], FIGS. 11-15, illustrations of a graphical user interface are shown in which nonconformances are identified; paragraphs [0195]-[0196], FIG. 12, an illustration of an interior wall of a portion of a fuselage for an aircraft is depicted in accordance with an illustrative embodiment. In this illustration, a view of interior wall 1120 of section 903 for an upper barrel of a fuselage is shown in graphical user interface 1100 … panel 1200, panel 1202, panel 1204, panel 1206, panel 1208, and panel 1210 are part of interior wall 1120 and are displayed as graphical representations 1102 of parts 1104 on interior wall 1120. In this illustrative example, nonconformances are located on panel 1204 and panel 1206) wherein the displayed annotation input screen (Paragraph [0197], FIG. 13, an illustration of a selection of parts for identifying a nonconformance is depicted in accordance with an illustrative embodiment. In this illustrative example, the selection of panel 1204 and panel 1206 in graphical user interface 1100 results in an identification of a part with a nonconformance; paragraph [0198], window 1304 is displayed in graphical user interface 1100. Window 1304 may be used to identify information about the nonconformances in panel 1204 and panel 1206; paragraph [0199], as can be seen, window 1304 includes description field 1306 in which information about nonconformances may be entered. Description field 1306 may be used to enter information that may be located in details 616 in nonconformance record 600 in FIG. 6 ) displays second information including options to be selected by the user (Paragraph [0202], report define button 1312 may be selected to define other information such as the different fields shown in nonconformance record 600 in FIG. 6; paragraphs [0154]-[0155], FIG. 6 shows nonconformance record 600; nonconformance record 600 includes, for example, identifier 602, product 604, date field 606, part identifier 608, shop order instance identifier 610, aircraft coordinates 612, type of nonconformance 614, and details 616; paragraph [0158], date field 606 may indicate a date when the inspection was performed. Date field 606 also may include a time, depending on the particular implementation).
	Laughlin and Senesac are analogous art because both pertain to utilize the method for performing the inspection of the captured structure. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the user interface monitoring taught by Laughlin incorporate the teachings of Senesac, applying the nonconformance record taught by Senesac to extend the structure of the note by adding the more options can be selected by the user when the inspection was performed to the specific location. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Laughlin according to the relied-upon teachings of Senesac to obtain the invention as specified in claim.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Dependent claim 35 depends from independent claim 15 and recites “wherein the displaying of the annotation input screen further comprises displaying a second image indicating the target, the second image being superimposed on the cut image”.
	However, the search results fail to show the obviousness of the claims as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616